         Federal Defenders                                                                       Southern District
                                                                  52 Duane Street-10th Floor, New York, NY 10007
         OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


         David E. Patton                                                                    Sowhetn Districl ,if New York
         Executive DireclOT                                                                     Jennifer L. Brown
                                                                                                 Auomey-in-Cha,g,-


        January 23, 2020

        VIAECF                                                 USDC -: nNY
        The Honorable Alvin K. Hellerstein                     DOC'lrMENT
        United States District Judge                           EL ECTRONIC ALLY FILED
        United States District Court
        Southern District of New York                          DOC#:_ _ __
        500 Pearl Street                                       D,\ TE FILED:___::J_,Y- ZCfLO ·
        New York, New York 10007

                Re:           United States v. Rashaun Trice et al., 19 CR 582 (AKH)

        Dear Judge Hellerstein:

        With the consent of all parties, I write to request an adjournment of about 60
        days of the next pretrial conference, currently scheduled for January 24, 2020, so
        that the parties can continue to engage in plea discussions. In light of the
        request, the defendants consent to the exclusion of time for purposes of
        calculating the Speedy Trial clock.

        Thank you for your consideration of this matter.


                                                               Respectfully submitted,

                                                               ls/Julia Gatto
                                                               Julia L. Gatto
                                                               Assistant Federal Defender
                                                               (212) 417-8750

        cc:      AUSA Ni Qian (via ECF)
                 Kenneth Paul, Esq. (via ECF)
                 Robert Soloway, Esq. (via ECF)


         co"-C'e_,ev'\C'e_ \ S a.djou,V"\-E?d +a f'l\O.<c..h 2-o,
          Q-\ \ \'-~     ~N\ Ii r-r\-e_ \ s E:..X c \ uded U\""\+1)
                              "'    1_ e_  , ' \ ~ ~ ~-S-\-
                                                   ,.L      a -F 0 ·, 0 S-\:\ c e_
(\f"O..,C~ 1,0/ '1.0'10 I ·, ., Y'\
So   o,d~-rE=o'.
                                                               ;JL/4.Y~~
                                                                          \ - 2-y-2c:5ZD
